Citation Nr: 0837169	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-17 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran acknowledges that he was found to have bilateral 
hearing loss at the time of his entry into service.  He 
contends, however, that his hearing loss worsened as a result 
of his in-service duties which involved frequent exposure to 
noise.  In support of that contention he notes audiometric 
testing data dated at the time of his separation from service 
which show some worsening at some of the frequencies tested.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

The veteran underwent VA audiological examination in August 
2003.  After reviewing the veteran's claims file the examiner 
determined that the veteran's current bilateral hearing loss 
was not likely related to his period of active service 
because audiometric testing at the time of his separation 
from service revealed hearing loss that was "almost 
identical" to the data obtained at the time of his entrance 
into service.  

While the veteran's hearing loss at the time of separation 
from service is similar to the hearing loss as demonstrated 
on entrance into service, the audiometric data obtained at 
the time of his separation from service does represent 
hearing loss of greater severity, at least at certain 
frequencies.  Because the veteran's hearing loss in at least 
some respects appears to have been worse at the time of his 
separation from service than upon entrance into service, and 
it is unclear to the Board whether this worsening represents 
a permanent aggravation of his pre-existing hearing loss, or 
whether it more accurately represents a natural progression 
of his hearing loss, the Board finds that a remand for a more 
specific opinion is necessary.

Next, with respect to his claim for service connection for 
tinnitus, the veteran contends that he developed tinnitus 
immediately after an explosion occurred during basic training 
in 1969.  

The veteran's service medical records are negative for a 
diagnosis or complaint of tinnitus.  His service records are 
also negative for evidence of the alleged 1969 explosion.  He 
has described the explosion, however, as having occurred in 
near proximity to him.  He states that his hearing was also 
affected immediately following the explosion.  However, his 
hearing loss was only temporary, while the tinnitus remained 
in constant form, since the 1969 explosion.

The veteran's military occupational specialty is listed as 
mechanic, which is significant for noise exposure.  On VA 
examination in August 2003, the veteran stated that he wore 
hearing protection in service only occasionally.  Following 
separation from service, the veteran served for approximately 
10 years in the National Guard as a motor transport operator.  
His post-service history is also significant for occupational 
noise exposure:  the veteran worked for over 24 years as a 
cabinet maker.  He asserts that he used hearing protection at 
all times during that 24-year period.

While the veteran has already undergone VA examination, the 
examiner did not opine as to the etiology of his tinnitus.  
Accordingly, it remains unclear to the Board whether the 
veteran's reported tinnitus is etiologically related to the 
alleged explosion during service, or whether an alternative 
etiology is more likely.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's claims folder 
to the audiologist who conducted the 
August 2003 examination.  If the August 
2003 examiner is not available, forward 
the claims file to another audiologist 
for review of the file and associated 
etiological opinions.  The report of 
examination should reflect that the 
claims folder was reviewed.  An 
examination is not necessary unless the 
examiner feels that an examination is 
needed to properly address the requested 
opinions.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  Based upon a review 
of the claims folder, the examiner should 
provide opinions as to the following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that any worsening of the 
veteran's bilateral hearing loss 
shown on examination at separation 
from service represents an 
aggravation (permanent worsening) 
of the hearing loss that was shown 
on entrance into service, or does 
the worsening more accurately 
reflect a natural progression of 
the pre-existing bilateral hearing 
loss?  In determining whether the 
worsening demonstrates an 
aggravation of the pre-existing 
disability, the examiner should 
specifically consider the 
veteran's contentions regarding 
in-service noise exposure.

b)	Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's 
tinnitus is causally related to 
his period of active service, 
including exposure to hazardous 
noise or the 1969 explosion, or is 
an alternative etiology more 
likely?  The examiner should 
specifically address the veteran's 
report of his tinnitus having 
first manifested during his period 
of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the veteran's 
report of in-service injury but 
relied on the absence of evidence 
in the veteran's service medical 
records to provide a negative 
opinion).  

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

